DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1,2,9-14,17,18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nutzel 6,343,948.  Regarding claim 1, Nutzel discloses a connector combination structure, comprising: a first connector 3, comprising a first joint  (see annotated drawing 3a ) and at least one wedging portion 5; a second connector 2, comprising a housing 2a, a second joint 2b and at least one wedging arm 4, wherein the second joint and the wedging arm are disposed in the housing, the wedging arm 4 is adapted to be rotated between a first arm position and a second arm position, the first joint is adapted to be inserted into the housing to be connected to the second joint, and when the wedging arm is located in the first arm position, the wedging arm is adapted to wedge the wedging portion, and when the wedging arm is in the second arm position, the wedging arm is adapted to release the wedging portion.  

    PNG
    media_image1.png
    756
    703
    media_image1.png
    Greyscale

Regarding claim 2, the second connector 2 further comprises an operation portion at 13 and an elastic unit 13a, the operation portion connects the wedging arm 4, the elastic unit is connected to the wedging arm, the operation portion is adapted to be operated by a user to push the wedging arm from the first arm position to the second arm position, the elastic unit exerts an elastic force on the wedging arm, and the wedging arm tends to move from the second arm position to the first arm position due to the elastic force.  
Regarding claim 9, the second connector 2 further comprises a base and an operation portion 13, the wedging arm comprises a hook 6, one end of the wedging arm is connected to the base 13a, the hook is formed on the other end of the wedging arm, the operation portion is connected to the wedging arm, the operation portion is adapted to be operated by a user to push the wedging arm from the first arm position to the second arm position, the wedging arm 4 provides an elastic force, and the wedging arm tends to move from the second arm position to the first arm position due to the elastic force.  
Regarding claim 10, the first joint is adapted to be inserted into the housing in a first direction to connect the second joint, the operation portion is adapted to be pressed in a second direction to move the wedging arm from the first arm position to the second arm position, and the first direction is perpendicular to the second direction.  
Regarding claim 11, the wedging arm, the base and the operation portion are integrally formed.  
Regarding claim 12, the wedging arm comprises a first section and a second section, the first section connects the operation portion to the hook 6, the second section connects the operation portion to the base, and a length of the first section is longer than a length of the second section (FIG 1B).
Regarding claim 13, a thickness of the first section is greater than a thickness of the second section (because of the hook).  
Regarding claim14, the second section is curved (because of the hook).  
	Regarding claim 17, Nutzel discloses a connector 1, comprising:  a housing 2; a joint 2b; and at least one wedging arm 4, wherein the joint and the wedging arm are disposed in the housing, and the wedging arm is adapted to be rotated between a first arm position and a second arm position.  
	Regarding claim 18, the connector further comprises an operation portion at 13 and an elastic unit 13a, the operation portion connects the wedging arm, the elastic unit is connected to the wedging arm, the operation portion is adapted to be operated by a user to push the wedging arm from the first arm position to the second arm position, the elastic unit exerts an elastic force on the wedging arm, and the wedging arm tends to move from the second arm position to the first arm position due to the elastic force.  
Regarding claim 20, the connector further comprises a base 13a and an operation portion 13, the wedging arm comprises a hook 6, one end of the wedging arm 4 is connected to the base, the hook 6 is formed on the other end of the wedging arm, the operation portion is connected to the wedging arm, the operation portion is adapted to be operated by a user to push the wedging arm from the first arm position to the second arm position, the wedging arm provides an elastic force, and the wedging arm tends to move from the second arm position to the first arm position due to the elastic force. 
Allowable Subject Matter
Claims 3-8,15,16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 3, patentability resides, at least in part, in the wedging arm comprises an arm pivoting portion and a rod section, the wedging arm pivots on the housing via the arm pivoting portion, the hook is adapted to wedge the wedging portion, the arm pivoting portion is located between the hook and the rod section, and the operation portion and the elastic unit are connected to the rod section, in combination with the other limitations of the base claim; regarding claim 15, patentability resides, at least in part, in the housing comprises a housing restriction rib, the base comprises a base restriction slot, and the base restriction slot is wedged to the housing restriction rib, in combination with the other limitations of the base claim;   regarding claim 16, patentability resides, at least in part, in the second connector further comprises a circuit board and a cable, the circuit board is disposed in the housing, the cable is coupled to the circuit board, the base comprises a base opening, and the cable passes through the base opening, in combination with the other limitations of the base claim; regarding claim 19, patentability resides, at least in part, in the wedging arm comprises, an arm pivoting portion and a rod section, the wedging arm pivots on the housing via the arm pivoting portion, the arm pivoting portion is located between the hook and the rod section, and the operation portion and the elastic unit are connected to the rod section, in combination with the other limitations of the base claim.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows similar connectors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Briggitte R. Hammond whose telephone number is (571)272-2006. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGGITTE R. HAMMOND/Primary Examiner, Art Unit 2833